742 So. 2d 809 (1999)
Richard J. BOKINSKY, Appellant,
v.
Linda L. BOKINSKY, n/k/a Linda L. Simpkins, Appellee.
No. 98-03059.
District Court of Appeal of Florida, Second District.
July 23, 1999.
*810 John F. Wendel and Thomas J. DeBari of Wendel, Chritton, Parks & DeBari, Chartered, Lakeland, for Appellant.
Mia L. McKown of Troiano & Roberts, P.A., Lakeland, for Appellee.
PER CURIAM.
Richard J. Bokinsky (the Father) appeals the final order denying his petition to modify his child support obligation. We affirm.
The Father contends that the trial court erred by determining that he was voluntarily unemployed and by imputing income without following the dictates of section 61.30(2)(b), Florida Statutes (1997). We disagree. The record supports that the Father's voluntary decision to not return to work after being released by his doctor, resulting in significant loss of income, was not a valid basis for downward modification of child support under the reasoning of Overbey v. Overbey, 698 So. 2d 811 (Fla. 1997). Further, the record in this case supports that the Father was capable of working following his release by his physician.
Affirmed.
PARKER, A.C.J., and BLUE and STRINGER, JJ., Concur.